            Case 1:19-cv-07138-BCM Document 37 Filed 04/17/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                          4/17/20
BANKERS STANDARD INSURANCE
COMPANY,
                                                         19-CV-7138 (BCM)
                 Plaintiff,
          -against-                                      ORDER
ZIBI CONSTRUCTION, INC., et al.,
                 Defendants.

BARBARA MOSES, United States Magistrate Judge.

          The parties having informed the Court that they have settled their dispute, it is hereby

ORDERED that this action is DISMISSED without costs and without prejudice to the parties'

right, within thirty days of the date of this Order, (a) to submit their own Stipulation of

Settlement and Dismissal for the Court to so order, or (b) to reopen if the settlement has not been

completed. To be clear, any application to reopen must be filed within thirty days of this Order.

Late-filed applications to reopen may be denied solely on that basis.

          This Order shall be deemed a final discontinuance of the action with prejudice in the

event that no party requests restoration of the case to the active calendar within such 30-day

period.

          Any pending motions are moot. All filing deadlines and conference dates are adjourned

sine die. The Clerk of Court is directed to close the case.

Dated: New York, New York
       April 17, 2020
                                              SO ORDERED.



                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge
